Citation Nr: 9922985	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
December 1946, from August 1948 to May 1950, and from October 
1950 to September 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1998 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs which (in part) determined that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  A notice 
of disagreement was received in October 1998, and a statement 
of the case was issued that same month.  A VA Form 9 received 
in November 1998 constituted a substantive appeal on the 
hearing loss issue.  The Board observes that the RO viewed 
the veteran's October 1998 notice of disagreement as also 
initiating an appeal from that portion of the October 1998 
rating decision which denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  However, on the VA Form 9 received in November 
1998, the veteran indicated that he was only appealing the 
issues pertaining to the "back and ears."  As a substantive 
appeal was not received on the individual unemployability 
issue, it is not in appellate status.  38 U.S.C.A. § 7105(a) 
(West 1991).  

In May 1999, the veteran testified before the undersigned 
member of the Board by means of a video conference hearing.


FINDINGS OF FACT

1.  In an August 1997 decision, the Board denied a claim by 
the veteran to reopen a claim of entitlement to service 
connection for bilateral hearing loss. 

2.  Evidence added to the record since the August 1997 Board 
decision is cumulative of evidence already of record and is 
not of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The August 1997 decision of the Board is final.  
38 U.S.C.A. § 7104 (West 1991). 

2.  Evidence received since the Board's decision in August 
1997 is not new and material, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Review of the record reveals that a claim of entitlement to 
service connection for bilateral hearing loss was denied by 
rating decision in February 1947.  The veteran did not 
initiate and complete an appeal, and the February 1947 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The veteran 
attempted to reopen his claim in 1995 and was again denied.  
He appealed to the Board and, in an August 1997 decision, the 
Board determined that new and material evidence had not been 
received to reopen his claim.  The August 1997 Board decision 
is final.  38 U.S.C.A. §§ 7103, 7104.  The veteran 
subsequently requested that his claim be reopened.  The RO 
denied his request in an October 1998 rating decision, and 
the present appeal ensued. 

38 U.S.C.A. § 5108 states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
In this case, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the August 1997 
Board decision, the last disposition in which the appellant's 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in August 1997 
included service medical and personnel records, medical 
examination reports and treatment records (including a July 
1947 audiological evaluation by a Dr. Wells (apparently 
incorrectly referred to as a Dr. Weldon in the August 1997 
Board decision), statements by the veteran, lay statements 
(including a June 1996 statement signed by 39 individuals), 
and the transcript of a June 1996 personal hearing.  

Based on this record, the Board determined in its August 1997 
decision that there was no evidence linking a hearing loss to 
service.  The Board noted the July 1947 audiological 
evaluation by Dr. Wells (although incorrectly referring to 
Dr. Weldon) which reported 12/20 hearing acuity in each ear 
with a 40 decibel loss bilaterally and which listed a 
pertinent diagnosis of chronic otitis media, both ears.  
However, the August 1997 Board decision also noted a 
subsequent military separation examination in May 1950 which 
showed hearing acuity of 15/15 bilaterally.  It appears that 
the August 1997 Board decision was based on an underlying 
finding that the evidence of record (including newly received 
evidence) did not show the presence of a chronic bilateral 
hearing loss until the 1990's, many years after service and 
that there was no evidence otherwise linking such hearing 
loss to service. 

Pertinent evidence added to the record since the August 1997 
Board decision includes a VA outpatient treatment entry in 
1998 and written statements and personal hearing testimony by 
the veteran.  VA reports of hospitalization and a VA spinal 
examination of record do not pertain to hearing loss.  A VA 
outpatient treatment entry in April 1998 reflects that the 
veteran currently has bilateral sensorineural hearing loss.  
In written statements, the veteran indicated that he had an 
ear problem, and that a doctor had told him that it was due 
to exposure to machine gun fire in service, though this 
doctor was dead.   

During a videoconference hearing in May 1999 before the 
undersigned member of the Board, the veteran testified 
regarding hearing loss that: he was an infantryman in service 
and was subjected to noise of gunfire, rifles, and artillery 
for up to two weeks at a time during his last period of 
service; his friends and family noticed a difference in his 
hearing, and had signed a statement; his only treatment for 
hearing loss was at VA; and after service he worked at a 
service station and was not exposed to loud noises.  

To the extent that the newly received evidence documents 
current hearing loss, the fact that there was medical 
evidence of hearing loss was known at the time of the August 
1997 Board decision.  To the extent that the veteran's 
testimony and statements relay his belief that his hearing 
loss began during service, such contention was advanced as 
part of the appeal which led to the August 1997 Board 
decision.  In other words, the newly received items of 
evidence are essentially cumulative in nature and add nothing 
new to the record which was not already known in August 1997.  
For these reasons, the Board must find that evidence received 
since the Board's decision in August 1997 is not new and 
material, and the veteran's claim of entitlement to service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board notes the veteran's sincere belief, variously 
stated, that his currently diagnosed bilateral sensorineural 
hearing loss is etiologically related to acoustic trauma in 
service.  However, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service or reported continuous post-
service symptomatology.  The veteran's lay opinion and other 
such lay opinions of record do not present a sufficient basis 
to establish the required nexus.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  With regard to the veteran's assertion 
that a doctor had told him that his hearing loss was due to 
exposure to machine gun fire in service, the Court has held 
that such a veteran's account, "filtered as it [is] through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Therefore, even if the Board were to 
view the newly received items of evidence as new and material 
to reopen the veteran's claim, the Board would nevertheless 
conclude that the claim is not well-grounded under 38 
U.S.C.A. § 5107(a) for lack of medical evidence of a nexus 
between the veteran's current bilateral hearing loss and his 
periods of active duty service. See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).


ORDER

The appeal is denied. 


REMAND

By rating decision in November 1997, the RO established 
service connection for degenerative disc disease, L5-S1 and 
assigned a 10 percent rating.  The veteran filed a notice of 
disagreement from the assignment of the 10 percent in 
November 1998, and a statement of the case was issued that 
same month.  However, a timely substantive appeal was not 
received to complete his appeal from the November 1997 rating 
decision, and that determination became final.  38 U.S.C.A. 
7105(c). 

However, by rating decision in April 1999, the RO increased 
the disability rating for the veteran's lower back disability 
from 10 percent to 40 percent.  In May 1999, a notice of 
disagreement was received to initiate an appeal from the 
April 1999 rating decision.  The record does not reflect that 
a statement of the case has been issued on the increased 
rating for degenerative disc disease, L5-S1 issue pursuant to 
38 C.F.R. § 19.26.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the United States Court 
of Appeals for Veterans Claims (Court) has now made it clear 
that the proper action is to remand the issue to the RO for 
appropriate action.  Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, the issue of entitlement to an increased 
disability rating for degenerative disc disease, L5-S1 is 
hereby REMANDED to the RO for the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the April 1999 rating 
decision which increased the evaluation 
for degenerative disc disease, L5-S1 to 
40 percent.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

